IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-20580
                            Summary Calendar



CHARLES L. CARR,

                                               Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; S.O. WOODS; VICTOR RODRIGUEZ,

                                               Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                           (H-98-CV-3440)
                       --------------------
                          October 9, 2002

Before HIGGINBOTHAM, DAVIS, and WIENER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellee     Charles   L.    Carr,   Texas   state   prisoner

number   260693,    has   appealed    the   district    court’s     judgment

dismissing his civil rights action as frivolous and for failure to

state a claim.     See 28 U.S.C. § 1915(e)(2)(B).      Carr contends that

his right to equal protection was violated by the inclusion of

inaccurate and inflammatory information in his state prison and



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
parole records.    Carr insists that the defendants are required to

keep accurate records under state and federal law.

     A violation of state law is not cognizable under 28 U.S.C.

§ 1983, see Leffall v. Dallas Indep. Sch. Dist., 28 F.3d 521, 525

(5th Cir. 1994), and the private right of action created by 5

U.S.C. § 552a(g) of the Privacy Act is limited to actions against

agencies of the federal government; it does not apply to state

agencies or individuals. See Dittman v. California, 191 F.3d 1020,

1026 (9th Cir. 1999).      Carr’s state law claim is without merit, as

are his federal equal-protection and Privacy Act claims.           All are

frivolous,   as   found    by   the   district   court.   See   Johnson   v.

Rodriguez, 110 F.3d 299, 306-09 (5th Cir. 1997).

     As Carr has not shown that the defendants violated a clearly

established federal statutory or constitutional right of which a

reasonable person would have known, see Hart v. O’Brien, 127 F.3d

424, 441 (5th Cir. 1997), he has not shown that the district court

erred in concluding that the defendants are entitled to qualified

immunity from suit.       This contention is frivolous too.

     Furthermore, Carr’s appeal to this court is frivolous.               We

therefore dismiss it as such.         See Howard v. King, 707 F.2d 215,

220 (5th Cir. 1983); 5TH CIR. R. 42.2.           Finally, we caution Carr

that the district court’s dismissal of his complaint as frivolous

and for failure to state a claim is a “strike” for the purposes of

28 U.S.C. § 1915(g), and our dismissal of his appeal as frivolous



                                       2
constitutes a second strike.   See Adepegba v. Hammons, 103 F.3d

383, 387-88 (5th Cir. 1996).

APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                3